Citation Nr: 0710651	
Decision Date: 04/11/07    Archive Date: 04/25/07

DOCKET NO.  03-31 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left elbow injury for the period 
beginning February 3, 2005.  

2.  Entitlement to an initial compensable evaluation for 
residuals of a left elbow injury prior February 3, 2005. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left shoulder injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from March 1997 to May 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) originally on appeal from an April 2003 rating 
determination of the Winston-Salem, North Carolina, 
Department of Veterans Affairs (VA) Regional Office (RO).  

In its April 2003 rating determination, the RO granted 
service connection for residuals of a left shoulder injury, 
and assigned a 10 percent evaluation with an effective date 
of May 14, 2002.  The RO also granted service connection for 
residuals of a left elbow injury and assigned a 
noncompensable disability evaluation with an effective date 
of May 14, 2002.  The veteran appealed the initial 
evaluations.

In May 2004, the Board remanded the appeals to afford him a 
requested hearing before a Veterans Law Judge at the RO 
(Travel Board hearing).  The veteran elected to have a 
hearing before a Decision Review Officer at the RO in lieu of 
the Travel Board hearing.

In March 2005, the RO increased the evaluation for residuals 
of a left elbow injury to 10 percent, effective February 3, 
2005.  In a May 2005 statement, the veteran indicated that he 
was not disputing the assigned disability evaluation, he was 
only disputing the effective date assigned for the disability 
evaluation.  He then perfected an appeal as to entitlement to 
an earlier effective date for the grant.  Since, however, he 
had already perfected an appeal as to the initial evaluation 
for that disability, it was not necessary to separately 
appeal the effective date for the compensable evaluation.  
Fenderson v. West, 12 Vet. App. 119 (1999) (holding that in 
the case of an initial rating following the grant of service 
connection VA was required to consider the appropriate 
evaluation for the entire period since the effective date of 
service connection).

The veteran appeared at a hearing before a Decision Review 
Officer at the RO in January 2006.


FINDINGS OF FACT

1.  In a May 2005 statement, the veteran wrote that he was 
not disputing the 10 percent disability evaluation for his 
left elbow injury residuals, and was satisfied with that 
evaluation. 

2.  For the period since May 14, 2002, the veteran's service 
connected left elbow disability has been manifested by X-ray 
evidence of arthritic changes, pain, and muscle herniation.  

3.  The veteran's left shoulder disability is manifested by 
pain at the end points of motion; he does not have nonunion 
with or without loose movement of the clavicle or scapula; he 
can move his left arm to above shoulder level.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal, as to the issue 
of an initial evaluation in excess of 10 percent for 
residuals of a left elbow injury have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.204 (2006).

2.  The criteria for a 10 percent disability evaluation for 
residuals of a left elbow injury have been met since May 14, 
2002.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 
5205, 5206, 5207, 5208, 5209, 5212 (2006).

3.  The criteria for an initial evaluation in excess of 10 
percent for a left shoulder disability have not been met.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 
4.10, 4.40, 4.45, 4.71a, Codes 5003, 5200, 5201, 5202, 5203 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Evaluation in Excess of 10 Percent for Residuals of a Left 
Elbow Injury

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  In a May 2005 statement the veteran 
wrote that he was satisfied with the RO's decision to grant a 
10 percent evaluation for his left elbow disability.  Hence, 
with regard to this issue, there remains no allegation of 
error of fact or law for appellate consideration.  The appeal 
is dismissed without prejudice as it relates to this issue.

Veterans Claims Assistance Act of 2000

The VCAA and implementing regulations impose obligations on 
VA to provide claimants with notice and assistance.  
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2006); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

Where service connection has been granted no further VCAA 
notice is required with regard to downstream questions, such 
as the initial evaluation for the disability.  Dunlap v. 
Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 2007).  

With regard to the issue of entitlement to a compensable 
disability evaluation for residuals of a left elbow injury 
prior February 5, 2005, the Board is granting a 10 percent 
rating for the entire period since the effective date of 
service connection.  As discussed below, the veteran has 
limited his appeal to a claim for that rating since the 
effective date of service connection.  This claim is 
therefore substantiated, and no further assistance is 
required.  Wensch v. Principi, 15 Vet App 362 (2001); see 38 
U.S.C.A. § 5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim"); see also 
VAOPGCPREC 5-2004; 69 Fed. Reg. 59,989 (2004) (holding that 
the notice and duty to assist provisions of the VCAA do not 
apply to claims that could not be substantiated through such 
notice and assistance).

A February 2003 letter informed the veteran of what evidence 
VA would undertake to obtain and what evidence he was 
responsible for obtaining.  An August 2004 VCAA letter 
informed the veteran of the information and evidence 
necessary to substantiate entitlement to higher initial 
evaluations.  The August 2004 VCAA letter also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining 
and told him to submit any pertinent medical or service 
medical records in his possession.  A March 2006 letter 
provided notice on the effective date elements of his 
appeals.

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial rating, assuming arguendo that such notice was 
required, the deficiency in the timing of the notice was 
remedied by readjudication of the claim after provision of 
the notice.  Mayfield v. Nicholson, 444 F.3d 1328 (2006).  

The Board finds that there has been compliance with the 
assistance provisions set forth in the law and regulation.  
All available service medical, VA, and private treatment 
records have been obtained.  No other relevant records have 
been identified.  The veteran was afforded several VA 
examinations.  Under these circumstances, no further action 
is necessary to assist the claimant with the claim.

Initial Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule).  38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006). 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that, in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson at 126-28.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  
The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, pain, or 
flare-ups.  Such inquiry is not to be limited to muscles or 
nerves.  These determinations are, if feasible, be expressed 
in terms of the degree of additional range-of-motion loss due 
to any weakened movement, excess fatigability, 
incoordination, pain, or flare-ups.  DeLuca v. Brown, 8 Vet. 
App. 202 (1995); see also Johnston v. Brown, 10 Vet.App. 80, 
84-5 (1997); 38 C.F.R. § 4.59 (2005).

Left Elbow

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003. 
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups. Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned. Note (1) to Diagnostic 
Code 5003 states that the 20 and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion. 38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5010 (2006).

Diagnostic Code 5206 concerns limitation of forearm flexion.  
Limitation of flexion of the forearm is rated 0 percent when 
limited to 110 degrees, 10 percent when limited to 100 
degrees, 20 percent when limited to 90 and 70 degrees, 30 
percent when limited to 55 degrees, and 40 percent when 
limited to 45 degrees.  38 C.F.R. § 4.71, DC 5206 (2006).  
Diagnostic Code 5207 concerns limitation of forearm 
extension.  Limitation of extension of the forearm is rated 
10 percent when limited to 45 and 60 degrees, 20 percent when 
limited to 75 and 90 degrees, 30 percent when limited to 100 
degrees, and 40 percent when limited to 110 degrees.  Normal 
extension and flexion of the elbow is from 0 to 145 degrees.  
38 C.F.R. § 4.70, Plate I (2006).

Under Diagnostic Code 5212 (impairment of the radius), a 
rating of 10 percent is warranted where there is malunion of 
the radius with bad alignment.  A rating of 20 percent is 
warranted where there is nonunion of the radius in the upper 
half.  A rating of 30 percent (20 percent if minor) is 
warranted where there is nonunion in the lower half, with 
false movement without loss of bone substance or deformity.  
A rating of 40 percent (30 percent if minor) is warranted 
where there is nonunion in the lower half, with false 
movement with loss of bone substance (1 inch, 2.5 cms) and 
marked deformity.  

Service medical records show that following a motor vehicle 
accident, the veteran underwent an incision and drainage in 
the left elbow.  Although an X-ray study showed no fracture, 
he wore a splint.  It was reported that part of the study was 
obscured by the splint.  In early February 2002, the range of 
left elbow motion was from 0 to 130 degrees.  Later in 
February 2002, the range of motion was from 30 to 95 degrees, 
supination was to 80 degrees and pronation was to 90 degrees.  
Still later in February 2002, the range of motion was from 15 
to 140 degrees.  The veteran underwent physical therapy.  In 
March 2002, it was noted that the elbow "looks good" with 
granulation.  He was assessed as having elbow dysfunction but 
increasing range of motion with current motion being from 5 
to 140 degrees.  When last seen in March 2002, the elbow 
wound was described as healed with no decrease in the range 
of motion.

In his May 2002, claim the veteran reported that he continued 
to experience pain in the elbow and did not have full range 
of motion.

In March 2003, the veteran was afforded a VA general medical 
examination.  He was found to be left-handed.  The veteran 
reportedly said that he had received no specific therapy for 
his left elbow.  There was a well-healed 3 inch surgical scar 
over the posterior aspect with a 3 inch superficial skin 
colored scar, which presented somewhat of a cosmetic but no 
functional defect.  The scar was slightly raised but showed 
no lack of subcutaneous tissue, tenderness, or palpable 
foreign bodies.  Elbow motion was not limited or painful.  
The veteran claimed decreased pinprick sensation over the 
entire left upper extremity, distal to the elbow and over the 
scar area with decreased grip strength, 20 percent less than 
on the right, but dexterity was within normal limits.  The 
veteran stated that the left elbow pain was present primarily 
in the mornings when he woke up and that it was relieved by 
Tylenol.  X-rays of the left elbow revealed a probable 
degenerative or post-traumatic bone density measuring less 
than one centimeter located near the radial head and the 
lateral humeral epicondyle.  The examination was otherwise 
unremarkable.  A diagnosis of residuals of left elbow injury 
with scars and x-ray abnormality was rendered.  

At a February 3, 2005, VA examination, the veteran was noted 
to have sustained an injury to his left elbow when involved 
in a motor vehicle accident in 2002.  The veteran reported 
experiencing pain over the olecranon area.  Occasional 
swelling was noted; however, there was no locking sensation 
or instability.  The veteran took 800 milligrams of Motrin 
three times per day.  He had flare-ups of elbow pain with 
continuous writing or when doing lifting.  Resting eased the 
pain.  The veteran was noted to have additional functional 
impairment during flare-ups.  He had had no elbow surgery and 
there was no episode of dislocation or subluxation.  There 
was also no history of inflammatory arthritis of the left 
elbow.  

Range of motion, active and passive, was as follows:  flexion 
to 130 degrees active and to 145 degrees passive.  Pain was 
at 130 degrees and continued to 145 degrees.  Supination was 
to 85 degrees and pronation was to 80 degrees, both normal, 
with no pain.  Examination of the left elbow revealed 
tenderness at the olecranon area.  There was no effusion, 
erythematous change, or muscle atrophy.  There was no muscle 
spasm, instability, or crepitation.  The veteran had left 
elbow pain on motion.  There were additional losses of 
flexion due to pain, 15 degrees.  Repetitive use showed no 
additional losses of motion, fatigue, incoordination, or lack 
of endurance.  A diagnosis of status post chip fracture of 
the distal humerus with left elbow pain on motion and some 
limitation of flexion was rendered.  

With the exception of the March 2003 examination, the veteran 
has reported continuous pain in the left elbow.  The March 
2003 VA examination included X-ray findings of degenerative 
or traumatic changes, which the examiner attributed to the 
service connected injury.  While the March 2003 examination 
did not document limitation of motion, the veteran reported 
limitation on exertion, and these contentions were confirmed 
on the February 2005 examination.  Resolving reasonable doubt 
in favor of the veteran, a 10 percent disability evaluation, 
on the basis of non-compensable limitation of motion and X-
ray evidence of arthritis, is granted under DC 5003-5010 for 
the period since May 14, 2002.  

The veteran May 2005 statement and hearing testimony show 
that he has limited his appeal to a claim for a 10 percent 
evaluation since the effective date of service connection.  
While a claimant is presumed to be seeking the maximum 
benefit under law, he may choose to limit his appeal to a 
lesser benefit.  AB v. Brown, 6 Vet. App. 35 (1993).  This 
decision is, therefore, a full grant of the benefit sought.

Left Shoulder

Diagnostic Code 5200 rates ankylosis of the scapulohumeral 
joint.

Where arm limitation of motion is limited to 25 degrees from 
the side, a 40 percent evaluation is assigned for the major 
side, and 30 percent is assigned for the minor side, under 
Diagnostic Code 5201.  Limitation of motion midway between 
the side and shoulder level contemplates a 30 percent and 20 
percent evaluation for the major and minor sides, 
respectively; while limitation of motion at shoulder level 
contemplates a 20 percent evaluation.

Under Diagnostic Code 5202, for impairment of the humerus in 
the major arm, a 20 percent rating is granted when there is 
malunion, with moderate deformity, for the minor arm, it is 
also 20 percent; a 30 percent rating is granted when there is 
marked deformity for the major arm and 20 percent for the 
minor.  Also under Diagnostic Code 5202, for recurrent 
dislocations of the major and minor arms at the 
scapulohumeral joint, a 20 percent rating is granted with 
infrequent episodes, and guarding of movement only at 
shoulder level; a 30 percent rating is granted when there are 
frequent episodes and guarding of all arm movements for the 
major arm and 20 percent for the minor arm.  A 50 percent 
rating is granted for fibrous union of the major arm and 40 
percent for the minor arm; a 60 percent rating is granted for 
nonunion (false flail joint) of the major arm and 50 percent 
for the minor arm; and an 80 percent rating is granted for 
loss of head of (flail shoulder) for the major arm and 70 
percent for the minor arm.

Under Diagnostic Code 5203, for impairment of the clavicle or 
scapula in the major or minor arm, a 10 percent rating is 
granted for malunion or nonunion without loose movement; a 20 
percent rating is granted for nonunion with loose movement or 
for dislocation.

Service medical records show treatment for a left shoulder 
dislocation following the motor vehicle accident in Kuwait.  
The treatment included physical therapy.

At the May 2003 VA examination, the veteran reported pain in 
the posterior shoulder area around the scapular base with 
loss of motion and pain that was throbbing and constant.  The 
pain was 8/10 in intensity.  The veteran took Tylenol for 
relief.  Pain was aggravated by any motion above his head.  

Left shoulder examination revealed no tenderness or deformity 
around the shoulder joint, the pain being located at the 
inferior base of the left scapula, where slight tenderness or 
pressure was present, but no defect or other abnormality was 
noted.  Pain on motion was limited to maximum ranges of 
motion, which were limited to forward elevation 165 degrees, 
abduction 160 degrees, external rotation to 40 degrees, and 
internal rotation normal and painless at 90 degrees.  

X-rays of the left shoulder revealed erosion at the 
supraspinatus tendon insertion area, which strongly implied 
rotator cuff injury.  A diagnosis of residual of a left 
shoulder injury with X-ray abnormality was rendered.  

At the time of a February 2005 VA examination, the veteran 
reported having left shoulder pain at the posterior aspect of 
the shoulder.  There was no stiffness, no erythematous 
change, and no instability.  The left shoulder pain was 
treated with Ibuprofen three times per day as needed.  He had 
left shoulder pain with lifting and prolonged writing.  
Resting or stretching eased the pain.  The veteran was found 
to have additional functional impairment with flare-ups.  He 
had had no surgery on his left shoulder and there had been no 
episodes of dislocation or subluxation. 

Left shoulder examination revealed that forward flexion was 
from 0 to 180 degrees, with some pain at 183 degrees.  
Abduction was from 0 to 165, with the veteran not being able 
to abduct further because of pain.  External rotation was 0 
to 50 degrees and the veteran was not able to rotate further 
because of pain.  Internal rotation was from 0 to 90 degrees 
with no pain.  There was tenderness at the posterior upper 
aspect of the left shoulder; however, there was no effusion, 
erythematous change, or muscle atrophy.  There was also no 
muscle spasm, instability, or crepitation.  

The veteran had left shoulder pain on motion.  The additional 
losses of motion due to pain were 15 degrees of abduction and 
50 degrees of external rotation.  Repetitive use showed no 
additional loss of motion, and there was no fatigue, 
incoordination, or lack of endurance.  The diagnosis was 
status post sprain of the left shoulder with rotator cuff 
injury, residual pain, and limitation of motion.  

At his January 2006 hearing, the veteran testified that his 
left shoulder condition was exacerbated by his job as a 
bartender.  He noted that he had to lift anywhere between 10 
and 20 cases of beer on any given day.  After lifting the 
first case of beer, he would have a stinging sensation in his 
shoulder.  He reported lifting something over 15 pounds at 
least 20 times during each shift.  The veteran noted that he 
would take Motrin midway through his shift.  He stated that 
he could not wash his back because of his pain he had in his 
left shoulder.  He stated that he had to use a long red 
washcloth to wash his back.  The veteran also noted having to 
tuck his arm in when putting his shirt on and having to put 
his belt on with his right arm.  

He stated that extension either backwards or overhead caused 
a stabbing pain.  Otherwise, it was a dull throbbing pain.  
He testified that the pain would sometimes go across his back 
or chest or down his arm.  The location was primarily in the 
AC joint around the top of the joint.  The veteran stated 
that repetitive motion also caused fatigue.  He indicated 
that in June 2005, his wife obtained private insurance and he 
was able to seek private medical treatment.  He noted that he 
was able to attend physical therapy, which improved his range 
of motion, but the limitation of motion returned after he 
stopped therapy.  He reported that the pain ranged from 6/8 
out of 10 three times per week, even on a day following 
physical therapy.  The veteran took Percocet so he could rest 
at night.  He stated that his elbow disability was pretty 
much unchanged since his period of service.  

VA treatment records obtained in conjunction with the 
veteran's claim reveal that at the time of a December 2005 
visit, he had supple range of motion of the shoulder with a 
2+ painful arc.  He did have some mild tenderness over the AC 
joint but it seemed like there were bigger problems with the 
glenohumeral motion.  He was neurovascularly intact in both 
upper extremities.  It was the examiner's assessment that the 
veteran had left shoulder pain which was not improved status 
post injection for traumatic arthrosis and Bankart tear in 
the left shoulder.  

In a January 2006 note, it was reported that the veteran had 
been given a Lidocaine injection on his last visit, which 
seemed to help transiently but did not give any lasting 
relief.  He was still having episodic pain in the shoulder 
region as well as some scapulothoracic symptoms.  Physical 
examination revealed the veteran had supple range of motion 
and 2+ painful arc.  He had some tenderness over the 
glenohumeral joint and pain but no apprehension or 
apprehension sign.  He was neurovascularly intact.  The 
assessment was left shoulder pain due to traumatic arthrosis 
and a Bankhart tear.  

In a February 2006 treatment record, the veteran was noted to 
still be having episodic shoulder pain and was interested in 
arthroscopy.  He was again noted to have supple range of 
motion of the shoulder and a 2+ painful arc.  He had 
tenderness over the glenohumeral joint and pain but no 
apprehension with apprehension testing.  The diagnosis was 
left shoulder pain due to traumatic arthrosis and a Bankhart 
tear.  

A medical note dated February 22, 2006, from Fayetteville 
Orthopedics indicated that the veteran would be unable to 
work from March 1, 2006, to March 13, 2006. 

On March 2, 2006, the veteran underwent a left shoulder 
arthroscopy with arthroscopic Bankhart procedure.  

In September 2006, the veteran was afforded a VA examination.  
Pain was noted over the lateral subscapular area and over the 
coracoid process and was associated with fatigability and no 
decrease in endurance.  There was no locking, giving way or 
instability.  There was also no heat, redness, swelling or 
stiffness.  He did have weakness, but there was no radiation.  
He experienced flare-ups two times per week lasting 2 to 4 
hours with pain rated as an 8 or 9 on a scale of 1-10.  It 
was precipitated by unknown factors and was alleviated with 
rest.  There were no additional limitations.  The March 2006 
surgery was described as somewhat successful in that he had 
had improvement in his shoulder pain and in his range of 
motion.  There were no episodes of dislocation or subluxation 
and no inflammatory arthropathy.  The veteran was noted to be 
a full-time student and had no limitation secondary to his 
disability since all of his courses were online. He was 
independent in all activities of daily living.  He had missed 
only two days of work in the past twelve months.  

Physical examination revealed two scars over the anterior 
aspect of the shoulder in the shape of a cross each measuring 
3/4 inch by 1/4 inch, slightly paler than the surrounding skin.  
The width of the vertical and lateral scars in the crosses 
was 1/16 of an inch.  There was no tenderness to palpation 
and no underlying tissue loss.  There was no hypertrophy, 
hyperpigmentation, or keloid formation.  There was also no 
adhesion.  On examination, there was pain at the extremes of 
ranges of motion for the shoulder.  There was no edema, 
effusion, instability, weakness, tenderness to palpation, 
redness, heat, or abnormal movement of the shoulder.  There 
was guarding with passive range of motion of the shoulder at 
the extremes of motion.  

Range of motion was as follows:  forward flexion to 150 
degrees actively and 180 degrees passively, with pain at 150 
degrees over the anterior deltoid and the lateral subscapular 
area.  Abduction was to 150 degrees, actively, however, if 
the veteran supinated his hand he could go to 180 degrees 
with pain at 180.  Otherwise, pain was noted at 150 degrees.  
There was no change passively and no change with repetition.  
Internal rotation was to 90 degrees actively and passively 
with no mention of pain and no change with repetition.  
External rotation was limited to 75 degrees actively and 
passively with pain at 75 degrees and no change with 
repetition.  A diagnosis of clavicle or scapular impairment, 
pain as the primary limiting factor, as likely as not 
secondary to service-connected condition, was rendered.  

In this case, the Board notes that the veteran does not have 
ankylosis of the scapulohumeral joint in that he retains 
substantial motion.

With regard to DC 5201, all examinations since service have 
shown that he retains the ability to raise his arm well above 
shoulder level, even when considering functional factors.  
The principal functional factor has been pain, but the 
veteran experienced pain only at the end points.  He has had 
normal strength, and no additional limitation on repetitive 
motions.  There is thus no additional limitation due to 
weakness or fatigue (other than fatigue attributed by the 
most recent examiner to pain).  The joint has been stable, 
and there is thus no additional limitation due to 
incoordination.  Flare-ups have been reported subjectively, 
but these have not been clinically documented, and there has 
certainly been no documentation of additional limitation of 
motion during flare-ups.  

Additional limitation of motion due to functional factors 
would not meet or approximate the criteria for an evaluation 
in excess of 10 percent.  Specifically, loss of functioning 
arising from pain has not been reported until the arm is well 
above the shoulder.  38 C.F.R. §§ 4.40, 4.45, 4.59.

The veteran has not had post-service dislocations.  
Diagnostic studies have not shown nonunion, dislocation, 
fibrous union or malunion with deformity such as would be 
required for a higher initial evaluation under Diagnostic 
Codes 5202, 5203.

As such, the preponderance of the evidence is against a 
schedular evaluation in excess of 10 percent for residuals of 
a left shoulder injury at any time since the effective date 
of service connection.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§§ 4.7, 4.21.

Extraschedular Consideration

Under the provisions of 38 C.F.R. § 3.321 (2006), in 
exceptional cases an extraschedular evaluation can be 
provided in the interest of justice.  The governing norm in 
such a case is that the case presents such an unusual or 
exceptional disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.

The veteran has not been recently hospitalized for his 
service-connected left elbow or left shoulder disorders.  The 
veteran was employed as a bartender prior to his becoming a 
full-time student.  He reported difficulties in performing 
this employment, but did not any specific economic impact 
from these difficulties, and his testimony indicated that he 
was performing his duties, despite the difficulties caused by 
his shoulder disability.  At the time of his most recent VA 
examination, the veteran reported that he had missed work 
only two days out of the past twelve months.  

In the absence of exceptional factors, the Board finds that 
the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

The appeal, as to the issue of entitlement to an initial 
evaluation in excess of 10 percent for residuals of a left 
elbow injury for the period beginning February 3, 2005 is 
dismissed. 

An initial 10 percent disability evaluation for a residuals 
of a left elbow from May 14, 2002, is granted.  

An initial evaluation in excess of 10 percent for residuals 
of a left shoulder injury is denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


